NO. 4-09-0197       Filed 12/8/09

                      IN THE APPELLATE COURT

                             OF ILLINOIS

                           FOURTH DISTRICT

THE ILLINOIS DEPARTMENT OF HEALTHCARE   ) Appeal from
AND FAMILY SERVICES EX REL. ELIZABETH A.) Circuit Court of
BLACK,                                  ) Livingston County
          Petitioner-Appellees,         ) No. 07F53
          v.                            )
FRANK H. BARTHOLOMEW,                   ) Honorable
          Respondent-Appellant.         ) Jennifer H. Bauknecht,
                                        ) Judge Presiding.
_________________________________________________________________


          JUSTICE KNECHT delivered the opinion of the court:

          The trial court of Livingston County ordered $9,216.77

of respondent Frank H. Bartholomew's workers' compensation

settlement be applied toward child-support arrearage and interest

due the Illinois Department of Health and Family Services (De-

partment) under an administrative support order.   Frank appeals

from the order, arguing workers' compensation benefits are exempt

from judgment by Illinois law, including those for child-support

arrearages.   We affirm.

                            I. BACKGROUND

          In March 2005, Elizabeth and Frank, who were not

married, had a son, Nicholas.   Frank signed a voluntary acknowl-

edgment of paternity and "accepted the obligation to provide

child support" for Nicholas.    On February 6, 2007, the Department

issued an administrative support order pursuant to its authority

under article X of the Illinois Public Aid Code (Code) (305 ILCS

5/10-1 through 10-28 (West 2006)) requiring Frank to pay child

support of $428.52 per month.   On August 23, 2007, the Department
issued an income-withholding notice to Frank's employer ordering

it to withhold $428.52 per month for current child support, as

well as $85.70 per month toward a delinquency of $6,602.34.

          On October 23, 2007, Elizabeth filed a petition to

establish the existence of a father-child relationship and for

other relief.   With her petition, Elizabeth provided a copy of

the voluntary acknowledgment of paternity, the administrative

support order, and the income-withholding notice and alleged

Frank had filed a workers' compensation claim and was awaiting

settlement.   She asked the trial court to adjudicate Frank the

father of Nicholas, order him to pay child support, prohibit him

from dissipating any workers' compensation settlement, and grant

her 20% of any such settlement as current child support.

          On January 3, 2008, the trial court held a hearing on

Elizabeth's petition.   Frank failed to appear.   On January 7,

2008, the court entered an order finding Frank the father of

Nicholas, ordered him to pay child support pursuant to the

administrative order, ordered Frank not to dissipate any of his

workers' compensation settlement without court order, and deter-

mined Elizabeth should receive 20% of the net settlement in

addition to the child-support arrearage already owed her, which

amounted to $6,602.34 as of August 23, 2007.

          On January 28, 2008, Frank filed a motion to vacate the

part of the trial court's order requiring payment of past-due

support from his settlement, arguing such payment was barred by

section 21 of the Illinois Workers' Compensation Act (Act) (820


                               - 2 -
ILCS 305/21 (West 2008)), which prohibited workers' compensation

awards from "be[ing] held liable in any way for any lien, debt,

penalty[,] or damages."   On April 1, 2008, the court entered an

amended order requiring Frank to place his settlement funds in

trust until further order of the court determining the amount to

be paid Elizabeth.   The order further stated Elizabeth was

entitled to 20% of the net settlement because the settlement

constituted income to Frank but no amount was to be held for

payment of the arrearage.

          Meanwhile, on February 8, 2008, the Department filed a

complaint to enforce its administrative order, alleging as of

November 30, 2007, Frank owed $8,316.42 in past-due support and

asked the trial court to order him to obey the terms of the

administrative support order.   On August 15, 2008, the court

consolidated the enforcement complaint with Elizabeth's petition

and entered an order requiring Frank to obey the administrative

support order.

          Thereafter, Frank received a workers' compensation

settlement of $175,000.   On October 3, 2008, the trial court

entered an agreed order distributing the settlement to Frank's

counsel, Global Injury Funding, Elizabeth, and Frank.   Elizabeth

received $20,473.51, which represented 20% of the net proceeds.

Frank received $72,677.27.   The sum of $9,216.77, representing

the contested child-support arrearage plus interest, was held in

trust pending further order of the court.   The agreed order

provided the distribution resolved any lien or claim by Elizabeth


                                - 3 -
and the Department against the settlement "except as to the

pending claim related to the $9,216.77" being held in trust.    The

order further stated it did not affect Frank's further obligation

to pay child support pursuant to any support order.

          On October 21, 2008, Frank moved the trial court to

distribute the remaining $9,216.77 to him, arguing again section

21 of the Act prohibited application of the settlement proceeds

toward past-due child support.    On December 9, 2008, the Depart-

ment filed a petition for adjudication of indirect civil con-

tempt, alleging Frank had failed to comply with the court's

August 15 order to obey the administrative support order and he

was in arrears $8,692.29 as of November 30, 2008, plus interest.

That same day, the court entered an order to show cause.

          On December 15, 2008, the Department filed a memorandum

responding to Frank's motion for distribution.   The Department

argued, notwithstanding the provisions of section 21 of the Act

(820 ILCS 305/21 (West 2008)), Illinois law and public policy

allowed the court to apply proceeds from a workers' compensation

settlement toward a child-support arrearage.   Frank filed a

response, arguing the plain language of section 21 prohibited

such use of settlement funds.

          On January 9, 2009, following a hearing that was not

transcribed, the trial court entered a docket order finding a

child-support arrearage "of $8,692.29 in principal and interest

due and owing and further order[ing] that the funds being with-

held in the amt [sic] of $9,216.77 shall be applied toward the


                                 - 4 -
arrears and interest."

           On January 20, 2009, the Department filed a motion to

modify the order because the arrearage finding was incomplete.

On February 27, 2009, the trial court entered a modified order

stating Frank was in arrears in child support in the amount of

$8,692.29 plus accrued interest of $1,325.47 as of November 30,

2008, and the funds previously ordered to be held in trust in the

amount of $9,216.77 shall be applied toward the child-support

arrearage and interest due under the administrative support

order.   Frank appeals from the court's orders.

                           II. ANALYSIS

           Frank makes no objection to the use of his workers'

compensation settlement to pay current child support.   He argues,

however, a request for payment of an arrearage pursuant to a

child-support lien for payment of a past-due support obligation

is a debt that is barred from collection from his compensation

settlement.   Frank argues workers' compensation benefits are

exempt from judicial process for child-support arrearages.

Section 21 of the Act provides, in pertinent part, as follows:

                "No payment, claim, award[,] or decision

           under this Act shall be assignable or subject

           to any lien, attachment[,] or garnishment, or

           be held liable in any way for any lien, debt,

           penalty[,] or damages."   820 ILCS 305/21

           (West 2008).

           Frank relies on In re Marriage of Brand, 123 Ill. App.


                               - 5 -
3d 1047, 1051, 463 N.E.2d 1037, 1040 (1984), where this court

held the provisions of section 21 of the Act did not prevent

workers' compensation benefits from being available for the

current expenses of the worker's family and this included court-

ordered child-support payments.     The court also said in dicta,

however, whether the compensation benefits were liable for a

"debt" is a closer question and a substantial argument could be

made they were if the benefits were being ordered to pay past-due

support arrearages.    Brand, 123 Ill. App. 3d at 1051, 463 N.E.2d

at 1040.

            The Department responds the trial court's order was

proper based on the statutory exception to income exemptions for

the collection of child support (750 ILCS 28/15(d) (West 2008)).

We agree.

            Interpretation of a statute is a question of law

requiring de novo review.    Peoples Bank v. Bromenn Healthcare

Hospitals, 388 Ill. App. 3d 1097, 1100, 905 N.E.2d 339, 342

(2009).    "'[T]he primary objective of this court when construing

the meaning of a statute is to ascertain and give effect to the

intent of the General Assembly.'"       Peoples Bank, 388 Ill. App. 3d

at 1100, 905 N.E.2d at 342, quoting Southern Illinoisan v.

Illinois Department of Public Health, 218 Ill. 2d 390, 415, 844
N.E.2d 1, 14 (2006).    When "a statute is susceptible of two

interpretations, it becomes proper to examine sources other than

its language for evidence of legislative intent."       In re Marriage

of Logston, 103 Ill. 2d 266, 279, 469 N.E.2d 167, 172 (1984).


                                - 6 -
The court may also examine other legislation on the same topic as

well as statutes addressing related subjects.   Logston, 103 Ill.
2d at 283, 469 N.E.2d at 174.

          The exception to income exemptions from judgment

appears in section 15(d) of the Income Withholding for Support

Act (Withholding Act) (750 ILCS 28/15(d) (West 2008)), which

provides as follows:

               "(d) 'Income' means any form of periodic

          payment to an individual, regardless of

          source, including *** workers' compensation

          ***[.]

                                * * *

               Any other [s]tate or local laws which

          limit or exempt income or the amount or per-

          centage of income that can be withheld shall

          not apply."

          Notwithstanding section 21 of the Act, which exempts

workers' compensation awards from liability for debts, section

15(d) of the Withholding Act creates an exception to that exemp-

tion for the collection of child support, including arrearages.

          The Withholding Act was enacted in 1999 to "consoli-

date[] into a single new Act the lengthy and nearly identical

provisions relating to income withholding for support that were

formerly contained in" the Code (305 ILCS 5/10-16.2 (West 2008)),

the Illinois Marriage and Dissolution of Marriage Act (750 ILCS

5/706.1 (West 2008)), the Non-Support of Spouse and Children Act


                                - 7 -
(750 ILCS 15/4.1 repealed; now see 750 ILCS 16/22 (West 2008))

and the Illinois Parentage Act of 1984 (750 ILCS 45/20 (West

2008)).   750 ILCS 28/5 (West 2008).   Section 20(c)(3) of the

Withholding Act provides for the withholding of "income" for

payment of child support including "the amount of any arrearage"

from any payor of income to a child-support obligor.    750 ILCS

28/20(c)(3) (West 2008).

           The language of section 15(d) of the Withholding Act is

clear and straightforward.   Any other state or local law purport-

ing to exempt statutorily defined income, which includes workers'

compensation benefits, does not apply to proceedings involving

the collection of child support.

           Frank's reliance on the dicta of Brand is misplaced.

While the court there noted a "substantial argument" could be

made orders to pay child-support arrearages could amount to a

"debt" for which section 21 of the Act made workers' compensation

benefits exempt from liability, the argument is not a winning

one.   The Brand court's comments, made in 1984, are interesting,

but if the legislature wanted to exempt workers' compensation

payments from collection of child-support arrearages, it could

have done so when it enacted the Withholding Act in 1999.

Instead, the language of section 15(d) of the Withholding Act is

clear: any other state or local laws purporting to grant such an

exemption are overridden by the provisions of section 15(d).

           Other cases decided since Brand, some dealing with the

precursors to section 15(d) (see In re Support of Matt, 105 Ill.


                               - 8 -
2d 330, 473 N.E.2d 1310 (1985); Logston, 103 Ill. 2d 266, 469
N.E.2d 167) and some dealing with section 15(d) itself (see In re

Marriage of Murphy, 338 Ill. App. 3d 1095, 792 N.E.2d 12 (2003)),

have found both maintenance and child support, including

arrearages, may be withheld from statutorily defined income even

when another statute exists "exempting" that particular income.

As noted by the court in Matt, "the General Assembly established

that it is the public policy of Illinois to ensure that support

judgments are enforced by all available means."     Matt, 105 Ill.
2d at 334, 473 N.E.2d at 1312.

          Applying Frank's workers' compensation settlement funds

to his past-due child support also serves the intent of the Act.

The Illinois workers' compensation scheme was enacted "to furnish

a measure of financial protection to the workman and his depend-

ents for injuries received by him which arose out of and in the

course of his employment."   Baker & Conrad, Inc. v. Chicago

Heights Construction Co., 364 Ill. 386, 393, 4 N.E.2d 953, 957

(1936).   Sections 7 and 8 of the Act recognize a worker's depend-

ents are intended beneficiaries.     Section 7 provides for compen-

sation to go directly to a worker's dependents in the event of a

fatal injury (820 ILCS 305/7 (West 2008)), and section 8(b)

provides a worker's compensation for nonfatal injuries is in-

creased if he has a spouse and/or child (820 ILCS 305/8(b)(1),

(b)(2), (b)(2.1) (West 2008)).

          Because dependents are intended beneficiaries of

workers' compensation awards, the public policy furthered by the


                                 - 9 -
exemption in section 21 of the Act is to protect workers and

their dependents from the claims of outside creditors, not to

shield workers from their own internal family obligations.    As

the supreme court explained in Logston, the purpose of income

exemptions in general is to ensure creditors cannot deprive

debtors of the means of supporting themselves and their depend-

ents.   Logston, 103 Ill. 2d at 279-80, 469 N.E.2d at 172-73.

            Illinois law and public policy allow a trial court to

apply proceeds from a workers' compensation settlement toward a

child-support arrearage.    Accordingly, the trial court did not

err when it ordered Frank's child-support arrearage plus interest

be paid from his workers' compensation settlement.    As noted in

Murphy, even though the court's docket entry did not state it was

applying the exception of section 15(d) of the Withholding Act to

the income exemption of section 21 of the Act claimed by Frank,

we can affirm the court's judgment on any basis supported by the

record.   Murphy, 338 Ill. App. 3d at 1098-99, 792 N.E.2d at 15.

                           III. CONCLUSION

            For the foregoing reasons, we affirm the trial court's

judgment.

            Affirmed.

            TURNER and POPE, JJ., concur.




                               - 10 -